Citation Nr: 1625894	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his May 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  He was provided notice of his October 2012 hearing by a September 2012 letter but did not attend the hearing or subsequently request that a new one be scheduled.  His hearing request is deemed withdrawn. 

This appeal was previously remanded by the Board in January 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2014 remand, the Board ordered that the Veteran be scheduled for examinations to determine the nature and etiology of his hypertension and arthritis.  Such examinations were scheduled for August 2014; however, the record shows that the Veteran failed to report.  Where a veteran fails to report for a scheduled examination for an original compensation claim without good cause the claim shall be evaluated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  Here, however, the Veteran asserted that he missed the examinations because he was relocating residences and requested that the examinations be rescheduled.  See November 2014 Statement in Support of Claim.  The Board finds the Veteran's statement sufficient to establish good cause.  Accordingly, the appeal is remanded so that the Veteran may be scheduled for VA examinations to determine the nature and etiology of his hypertension and arthritis.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's hypertension.  The entire claims file must be reviewed in conjunction with the examination.

Following a review of the relevant medical evidence of in the claims file, the medical history, and the results of the clinical evaluation and any other tests that are deemed necessary, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred hypertension during or as a result of active service.

In answering this question, the examiner should address the Veteran's active duty blood pressure reading of 186/100.

A complete rationale must be provided.  The rationale must consider and discuss the pertinent evidence of record, to include lay evidence such as the Veteran's statements.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to  determine the nature and etiology of any arthritis that may be present, to include, but not limited to, in the Veteran's bilateral hands, bilateral feet, and lumbar spine.  The entire claims file must be reviewed in conjunction with the examination.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that any current arthritis was incurred in or is related to his active service.  The examiner is also asked to answer whether it is at least as likely as not that any current arthritis is the same as or related to the arthritis diagnosed in the July 1997 VA examination report.

A complete rationale must be provided for all opinions expressed.  The rationale must consider and discuss all pertinent evidence of record, to include lay evidence such as the Veteran's statements.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




